NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

DANIEL PATRICK SHEEHAN,

Petitioner, Civil Action No. 20-18887 (MAS)
‘ OPINION

WARDEN LSCI ALLENWOOD,
Respondent.

 

 

SHIPP, District Judge
This matter comes before the Court on Petitioner’s second Motion for Reconsideration of
this Court’s order dismissing his habeas petition for lack of jurisdiction brought pursuant to Rule
60(b). (ECF No. 9.) For the following reasons, Petitioner’s Motion is denied.
I. BACKGROUND
On or about December 14, 2020, Petitioner filed a purported habeas petition pursuant to 28
U.S.C. § 2241 in which he sought to challenge his conviction arising out of the Eastern District of
New York. (ECF No. 1). On April 20, 2021, this Court dismissed that petition for lack of
jurisdiction as Petitioner’s conviction did not arise out of this Court and Petitioner is not detained
within this Court’s territorial jurisdiction; and this Court thus lacked jurisdiction over his claims
regardless of whether they arose under § 2241 or 28 U.S.C. § 2255, (ECF Nos. 2-3). As this Court
explained,
Generally, a federal prisoner seeking to challenge his conviction or
sentence must do so through “a motion filed under 28 U.S.C. § 2255

in the sentencing court.” Rodriguez v. Warden Lewisburg USP, 645
F. App’x 110, 112 (3d Cir. 2016) (citing Okereke v. United States,
307 F.3d 117, 120 (3d Cir. 2002)). Under [certain] limited
circumstances[,] such a prisoner may instead pursue his claims
through a habeas petition brought pursuant to § 2241 “in the district
of confinement” so long as he shows the § 2255 remedy to be
inadequate or ineffective. /a.; see also In re Dorsainvil, 119 F.3d
245, 249-51 (3d Cir. 1997). As Petitioner was neither sentenced in
this Court, nor is he currently confined within this Court’s territorial
jurisdiction, this Court lacks habeas jurisdiction regardless of
Petitioner’s asserted basis for relief - § 2255 or § 2241. To the extent
Petitioner wishes to pursue relief under § 2255, he must do so
through a properly filed motion in the Eastern District of New York.
To the extent he instead believes himself entitled to relief pursuant
to § 2241, such a petition could only be filed in his district of
confinement — the Middle District of Pennsylvania. Rodriguez, 645
F. App’x at 112. Regardless of the proper mechanism for
Petitioner’s claims, it is entirely clear that this Court lacks
jurisdiction over Petitioner’s claims.

(ECF No. 2 at 4.)

On May 10, 2021, Petitioner filed a motion, pursuant to Federal Rule of Civil Procedure
60(b), in which he requested that this Court reconsider the dismissal of his habeas petition,
premised on Petitioner’s mistaken belief that his petition was dismissed because portions of his
habeas petition were illegible. (ECF No. 5.) This Court denied that motion by way of an opinion
and order entered on May 21, 2021. (ECF Nos. 6-7.)

On June 28, 2021, Petitioner filed his second Rule 60(b) motion. (ECF No. 9). In his new
motion, Petitioner argues that he should be permitted to proceed with a habeas petition challenging
his conviction in this Court because his efforts to challenge his conviction in both the Eastern
District of New York and the Middle District of Pennsy!vania failed to bear fruit, which he believes
to amount to a miscarriage of justice as he believes that his conviction was the result of a structural
error arising out of his trial counsel's misdeed. (/d. at 2-6.)

Il. LEGAL STANDARD
“Rule 60(b) allows a party to seek relief from a final judgment, and request reopening of

his case, under a limited set of circumstances including fraud, mistake, and newly discovered

iN
evidence.” Gonzalez v, Crosby, 545 U.S. 524, 528 (2005). “The remedy provided by Rule 60(b)
is extraordinary, and special circumstances must justify granting relief under it.’ Jones v.
Citigroup, Inc., No. 14-6547, 2015 WL 3385938, at *3 (D.N.J. May 26, 2015) (quoting Moolenaar
v. Gov't of the Virgin Islands, 822 F.3d 1342, 1346 (3d Cir. 1987). While Rules 60(b)(1)-(5)
permit reopening a judgment for specific, enumerated reasons including fraud or mistake, Rule
60(b)(6) permits a party to seek relief from a final judgment for “any . . . reason that justifies
relief.” “The standard for granting a Rule 60(b)(6) motion is a high one. The movant must show
“extraordinary circumstances’ to justify reopening a final judgment.” Michael v. Wetzel, 570 F.
App’x 176, 180 (3d Cir. 2014) (quoting Gonzalez, 545 U.S. at 536). “[A] showing of extraordinary
circumstances involves a showing that without relief from the judgment, ‘an “extreme” and
“unexpected” hardship will resuit.’” Budget Blinds, Inc. v. White, 536 F.3d 244, 255 (3d Cir. 2008)
(quoting Mayberry v. Maroney, 558 F.2d 1159, 1163 (3d Cir. 1977)).
III. DISCUSSION

In his current motion, Petitioner requests that this Court reconsider its decision dismissing
his habeas petition for lack of jurisdiction pursuant to Rule 60(b), arguing that he believes that his
convictions arising out of the Eastern District of New York are the result of various errors — some
of which he contends are structural — and because he believes his being unable to secure relief in
the Eastern District amounts to a suspension of the writ of habeas corpus. As this Court has twice
previously explained to Petitioner, however, this Court lacks any and all jurisdiction over his
claims — he was neither convicted in this Court, a requirement for jurisdiction under § 2255, nor is
he detained in this Court's territorial jurisdiction, which would be necessary for there to be
Jurisdiction under § 2241. See Rodriguez, 645 F. App’x at 112. As this Court clearly lacks
jurisdiction over Petitioner’s habeas petition, regardless of whether it must be brought pursuant to

§ 2255 or § 2241, this Court’s opinion and order dismissing his petition were entirely proper, and
Petitioner has shown no basis for relief from the dismissal of his habeas petition under Rule 60(b).!

Petitioner’s motion is therefore denied.

IV. CONCLUSION
In conclusion, Petitioner’s Rule 60(b) motion (ECF No. 9) is denied. An order consistent

with this Memorandum Opinion will be entered.

 

MICHAEL A. SAIPP
UNITED STATES DISTRICT JUDGE

 

' Although this Court's clear lack of jurisdiction over any and all of Petitioner's claims is sufficient
to warrant the denial of Petitioner’s Rule 60(b) motion, this Court notes that Petitioner is mistaken
to the extent that he believes that his inability to secure relief in the proper forum amounts to a
suspension of the writ of habeas corpus. A petitioner's inability to clear the habeas statute's
procedural hurdles — such as the bar on second or successive motions to vacate sentence or the
requirement that convictions ordinarily be challenged through a § 2255 motion in the court of
conviction — does not amount to an unconstitutional suspension of the writ. See Felker v. Turpin,
318 U.S. 651, 665 (1996); United States v. Brooks, 245 F.3d 291. 292 n. 2 (3d Cir. 2001); McKoy
v. Apker, 156 F. App’x 494, 496 (3d Cir. 2005).

4
